           AO 106 (Rev. 04/10) Application for a Search Warrant



                                                           UNITED STATES DISTRJCT COURT
                                                                                                                                                                                 !
                                                                                                      for the                                                                    ~---
                                                                                  Eastern District of Tennessee
                                                                                                                                                                          ocr oa zazo
                            In the Matter of the Search of                                                                                       1
                                                                                                          )                                  _ C •.'"'ri'       " o1srr1
                                                                                                                                                    -- ,, l.J · -::-. · ci Court
                      (Briefly describe the property to be searched                                       )                                                1
                                                                                                                                                        1
                       or identify the person by name and address)                                        )              Case No. 3:20-MJ- \ t ~ Di_srk) of Tenn essee
 6436 Tewksbury Drive, Knoxville, Tennessee, which is a single-story, single-family residence.
 The house has an attached single-car garage door on the left side of the house that is white in          )
                                                                                                                                             \vi'--" ,L\t 1'\.noxv1lle
 color. The house has brown and beige stone across the bottom with light beige siding above               )
the stone. The porch leading to the brown front door is covered and the black numbers "6436"
are affixed to the house on the right side of the front door. [A photograph, property description,        )
   and driving directions are attached hereto as Attachment A and fully incorporated herein.]

                                                                   APPLICATION FOR A SEARCH WARRANT
                   I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
           penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
          property to be searched and give its location):
             64'36 Tewksbury Drive, Knoxville, Tennessee, which is a single-story, single-family residence. The house has an attached single-car garage door on the left side of the house that is white in
             color. The house has brown and beige stone across the bottom with light beige siding above the stone. The porch leading to the brown front door is covered and the black numbers "6436"
             are affixed to the house on the right side of the front door. [A photograph, property description, and driving directions are attached hereto as Attachment A and fully incorporated herein.]


           located in the                     Eastern                   District of _____T_e_n_n_e_s_s_e_e_ _ _ _ , there is now concealed (identify the
          person or describe the property to be seized):
             Please see Attachment B which is attached hereto and fully incorporated herein.


                       The basis for the search under Fed. R. Crim. P. 41 (c) is (check one or more):
                                ref evidence of a crime;
                                ref contraband, fruits of crime, or other items illegally possessed;
                                ~ property designed for use, intended for use, or used in committing a crime;
                                ~ a person to be arrested or a person who is unlawfully restrained.
                       The search is related to a violation of:
                           Code Section                                                                                  Offense Description
                   21: 846, 841(a)(1), and 841(b)                        Conspiracy to distribute and possess with intent to distribute 50 grams or
                   (1)(A)                                                more of methamphetamine (actual).


                       The application is based on these facts:
                    Please see affidavit of FBI Task Force Officer Matthew Thompson which is attached hereto and incorporated herein.


                        ii Continued on the attached sheet.
                        0 Delayed notice of        days (give exact ending date if more than 30 days: - - - - - - ) is requested
                          under 18 U.S.C. § 3103a, the basis of which is set forth in the attached affid vit.




                                                                                                                       Matthew Thompson, FBI Ta~k Force' Officer
                                                                                                                                            Printed name and iitle :            1·.               I'     '
                                                                                                                                                                                                    I'
                                                                                                                                                                      '   ·,
          Sworn to before me and signed in my presence.


          Date:        /0 / 'D/7-o?..0
          City and state: Knoxville, Tennessee                                                                Hon. Debra C. Poplin, United States Magistrate Judge
                                                                                                                                            Printed name and title

                      Case 3:20-mj-01150-DCP Document 1 Filed 10/08/20 Page 1 of 3 PageID #: 1
                                        ATTACHMENT A

                  Photograph, Property Description, and Driving Directions to
                         6436 Tewksbury Drive,.Knoxville, Tennessee

 6436 Tewksbury Drive, Knoxville, Tennessee, is described as follows:

  A single-story, single-family residence. The house has an attached single-car garage door
· on the left side of the house that is white in color. The house has brown and beige stone
  across the bottom with light beige siding above the stone. The porch leading to the
  brown front door is covered and the black numbers "6436" are affixed to the house on the
  right side of the front door.




6436 Tewksbury Drive, Knoxville, Tennessee, can be accessed as follows:

To arrive at 6436 Tewksbury Drive, Knoxville, Tennessee, starting at the intersection of Western
Avenue and McKamey Road in Knoxville, Tennessee, turn south west on McKamey Road and
travel approximately-1.4 miles; then take right onto Carbury Road and travel approximately 75
feet and then turn left onto Cadbury Drive and travel approximately 0.13 miles; then take the
first right onto Tewksbury Drive and travel approximately 0.13 miles and 6436 Tewksbury Drive
will be on your right. The residence will be at the intersection on Tewksbury Drive and Tenbury
Lane.




   Case 3:20-mj-01150-DCP Document 1 Filed 10/08/20 Page 2 of 3 PageID #: 2
                                         ATTACHMENT B

                       Description of Items to be Searched for and Seized:

  Controlled substances, including methamphetamine; paraphernalia for packaging, cutting,
  diluting, weighing, and distributing methamphetamine or other controlled substances (including,
 but not limited to, scales, baggies, packaging materials, and powder cutting agents); telephone
 records indicating telephone communications with coconspirators, drug customers and drug
 suppliers; express or overnight mail receipts; U.S. Currency; bookkeeping records (to include;
 receipts, schedules, tickets, notes, ledgers,· and· other documents relating to the transportation,
 ordering, purchasing, and distribution of methamphetamine); address books; electronic and/or
 digital records relating to drug trafficking stored or maintained on electronic devices (including
 computers, iPads and other notepad devices, and smartphones) and/or electronic/digital media
 (including computer discs and thumb drives); cellular telephones {mcluding the elee~onic and/or
tligital content stored therein) and pagers (beepers) utilized to facilitate the drug trafficking;
financial records (including bank statements and records, money drafts, letters of credit, mori.ey
orders and cashier's checks, passbooks, bank checks, wire transfer receipts and records, stocks,
bonds, vehicle titles, and keys to safe deposit boxes} which evidence the obtaining, transferring,
and concealment of the proceeds and assets associated with drug trafficking; photographs of drug
customers and suppliers and other coconspirators; photographs of assets acquired from the sale
of controlled substances; firearms and ammunition which are used to protect drugs and proceeds
from the sale of drugs; and mail, bills, and other documents which indicate dominion, ownership
or control of the residence and vehicles.




  Case 3:20-mj-01150-DCP Document 1 Filed 10/08/20 Page 3 of 3 PageID #: 3
